DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 5, 6, 8, 14, and 16 are currently amended. Claims 10-13, 15, and 17-20 are as previously presented. Claims 2, 3, 7, and 9 are canceled. 
Response to Arguments
Applicant’s arguments, see remarks, filed 5/7/21, with respect to the 35 USC 102 and 35 USC 103 rejections of record have been fully considered and are persuasive.  The prior art rejections of record have been withdrawn. 
Specifically, applicant was persuasive that the amended claimset filed 5/7/21 overcame the prior art of record as they added the limitation to both independent claims that the system has a bath at a first coating location and a coating device at a separate location and they are configured to each apply one of the resin and catalyst to have applied both to the reinforcement within the body of the print head. 
Allowable Subject Matter
Claims 1, 4, 5, 6, 8, and 10-20 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Jang (US 20030236588A1) in view of Gardiner (US 20170066186A1), teaches a system that includes a bath at a first location and a coating device at a second location as claimed but fails to teach that both locations are within the print head body being silent on this. It would not have been obvious to one of ordinary skill in the art to modify the system as taught by Jang and Gardiner to have 
Claims 4, 5, 6, 7, 10-13, and 15-20 are allowed for similar reasons as being dependent upon the allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tyler (US 20140061974 A1) teaches a method of applying a .catalyst to a reinforcement and resin in an additive manufacturing process (P0009, P0052, P0077). Walter (3503828 A) teaches an apparatus for coating a resin and catalyst over a reinforcement that mixes the catalyst and resin together prior to coating the reinforcement (Figs. 12-14, refs 46B and 501). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741